UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

 

 

Case No. SACV19-01262 JAK (JPRx) Date November 14, 2019
Title Carmen John Perri v. Mengyi Jia, et al.
Present: The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

Andrea Keifer Not Reported

Deputy Clerk Court Reporter / Recorder

Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: (IN CHAMBERS) SCHEDULING ORDER SETTING PRETRIAL DEADLINES

(DKT. 15); AND

ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK OF PROSECUTION
AS TO DEFENDANT MSM CARSON, LLC

The Court has reviewed the parties’ October 16, 2019 Joint Report and sets the following deadlines:

November 29, 2019 Deadline to file response to Order to Show Cause re
Dismissal as to Defendant MSM Carson, LLC

December 9, 2019 Last day to amend or add parties
January 20, 2020: Last day to participate in a settlement conference/mediation
January 24, 2020: Last day to file notice of settlement / joint report re settlement

February 3, 2020 at 11:30 a.m.: Post Mediation Status Conference

June 4, 2020: Non-Expert Discovery Cut-Off

June 18, 2020: Initial Expert Disclosures

July 2, 2020: Rebuttal Expert Disclosures

July 16, 2020: Expert Discovery Cut-Off

July 16, 2020: Last day to file All Motions (including discovery motions)

The parties will be invited to submit proposed dates for the final pretrial conference and trial, if necessary,
upon the Court’s final ruling on the motions. The trial estimate will be set at the final pretrial conference.

Plaintiff and Cross Claimant shall show cause in writing no later than November 29, 2019, why Defendant

Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. SACV19-01262 JAK (JPRx) Date November 14, 2019
Title Carmen John Perri v. Mengyi Jia, et al.

 

and Cross-Defendant MSM Carson, LLC should not be dismissed for lack of prosecution. Pursuant to
Rule 55 of the Federal Rules of Civil Procedure, Plaintiff and Cross Claimant shall file an application
requesting the entry of default. Additionally, Cross Claimant shall file a proof of service showing that the
summons and Cross Claim were served in compliance with Fed. R. Civ. P. 4(m). Plaintiff and Cross
Claimant are advised that the Court will consider the filing of an application and proof of service, which
complies with the federal rules, on or before the date upon which the response is due, as a Satisfactory
response to the Order to Show Cause. The Order to Show Cause will stand submitted upon the filing of
an appropriate response. No oral argument will be heard unless otherwise ordered by the Court. Failure
to respond will result in the dismissal of Defendant MSM Carson, LLC.

The Court grants the parties’ request to participate in a settlement conference with a member of the ADR
Panel. The parties are ordered to have a representative with authority to make final decisions as to this
matter present at the settlement conference. If a settlement is reached, the parties are ordered to file a
notice of settlement, with a proposed date by which the matter will be dismissed. No appearance will be
required on February 3, 2020, if such notice is filed on or before January 24, 2020. If a notice of
settlement is not filed, counsel shall file a joint report by January 24, 2020, regarding the status of
settlement and whether a second session would be productive. The joint report shall not disclose the
substantive contents of any settlement communications between the parties.

IT IS SO ORDERED.

 

Initials of Preparer ak

 

Page 2 of 2
